COOK, Senior Judge
(concurring in part and dissenting in part):
Because the time of termination of my duties as a member of this Court draws nigh, I am unable to prepare a more definitive response.' Hence, I must content myself with the following observations concerning the discussion of Issue III in the majority opinion:
1. The majority has found legal sustenance in several civilian precedents concerning the application of similar facts to statutes defining murder during the commission of a felony. I find such precedents of little direct application since even a statute defining “murder” when committed during the commission of any felony (as contrasted to only certain enumerated felonies as in Article 118(4), Uniform Code of Military Justice, 10 U.S.C. § 918(4)), requires a finding of sufficient evidence of flagrant disregard for the victim or society at large as to substitute for or transfer the element of malice necessary to convict of murder. See Napier v. State, 357 So.2d 1011, 1014 (Ala. 1978); Commonwealth v. Bowden, 456 Pa. 278, 309 A.2d 714 (1973); State v. Dixon, 109 Ariz. 441, 511 P.2d 623, 625 (1973). In view of the severe penalties possible for conviction of murder, there is no doubt a reason for such limited interpretation of the relevant statutes. See Annot., 50 A.L.R.3d 397 (1973).
2. I disagree with the statement that “there is no civilian precedent for the proposition that the mere sale of a drug is an offense ‘directly affecting the person’ of the purchaser.” 18 M.J. 340, 342. While I find no statute exactly mirroring Article 119(b)(2), UCMJ, 10 U.S.C. § 919(b)(2), there are precedents involving other manslaughter statutes that are sufficiently on point to belie the import of the quoted statement.
*346In State v. Thomas, 118 N.J.Super. 377, 288 A.2d 32 (1972), cited by the majority, the defendant was convicted of unlawful sale and possession of heroin and manslaughter for the death of a purchaser. He contended that he could not be held criminally liable for the user’s death since the user voluntarily administered the overdose to himself. The court held otherwise:
We are satisfied that there can be imputed to defendant either knowledge or reckless disregard of the consequence of his act, and that the jury could have reasonably found from the proofs that beyond a reasonable doubt the regular, natural and likely consequence of the sale of heroin was the user’s death.
The act of the user in administering the drug to himself we consider at most to be a concurrent rather than an independent intervening cause. Moreover, defendant was a user as well as a seller of heroin. He must have been aware of an addict’s unreasoned craving for the drug.
Id. 288 A.2d at 34.
3. I adhere to my position in United States v. Moglia, 3 M.J. 216 (C.M.A.1977), that transfer of an inherently dangerous drug under circumstances indicating subsequent use of the same drug by the deceased, is an offense “directly affectpng] the person of the deceased.” Id. at 217. The instant case is even stronger, in my opinion, than Moglia. Here, unlike Moglia, there was evidence that appellant was actually present when the deceased injected himself with the dibucaine. In addition, there was evidence that appellant allowed himself to be injected by the deceased with the same substance — this I take to be an act by appellant strongly supportive of the deceased’s own use of the drug. Thus, there was evidence that appellant actively aided and abetted “an offense ... directly affecting the person” of the deceased. Article 119(b)(2). Therefore, the evidence was sufficient to support the trial court’s findings.
4. With respect to the discussion of Issues I and IV in the majority opinion, I need go no further than to state my agreement that trial defense counsel’s failure to articulate the theory now advanced for the admissibility of the “declaration-against-penal-interest” evidence waived any potential appellate error.